STEVENS, J.
None of the bids submitted specified the amount proposed to be charged “the person, persons, firm or corporation responsible for the existence of such garbage * * * per standard can of ten gallons.” Plaintiff urges that the failure of such bidders to so specify, invalidates all of the bids submitted, and also the contract sought to be executed between said city and said Jack Yurick, and that any payments by virtue of said contract would be unlawful.
With that contention this court is in full • accord. The only authority the city had to enter into said contract was by virtue of the municipal ordinance, supra, and that ordinance provides specifically the manner in which such contracts should be obtained and the conduct of bidders therefor.
The testimony clearly discloses a failure on the part of the city to conform to the provisions of said ordinance, and by reason thereof the municipal public was left at the mercy of the successful bidder to the extent of the maximum price per can of ten gallons.
44 O.J., “Municipal Corporations,” §2195, page 106, under the heading of “Form, Sufficiency, and Validity of Bid,” reads as follows:
“The bid must be in definite terms and must conform in all respects to the requirements contained in the * * * ordinance relating thereto, and to those contained in the advertised proposals.”
The bids in the instant case having failed to comply with the mandates of said ordinance, it is the opinion of this court that no contract could be lawfully executed by the city with one of said bidders, and that a perpetual injunction should issue restraining said city, its municipal officials and board of health, from carrying into effect the provisions of said contract with Jack Yurick, or from making any payments thereon.
Decree accordingly.
SHERICK, J (5th Dist), sitting in place of WASHBURN, PJ, and FUNK, J, concur in judgment.